Mr. Justice Scott delivered the opinion of the court: Pursuant to the contract involved in this case the Illinois State Normal University uses six or seven grades of the public school, which are housed in the model school building, and, if needed, one or two additional grades housed in the public school building in the town of Normal, as practice schools. In each grade of such schools a teacher, known as a critic teacher, is employed, and, under her direction and supervision, students from the university practice teaching the ordinary branches to the pupils of the common schools. The university also has the right to furnish students to teach, for practice, six classes in the local high school. The board of education of Normal school district is by the act incorporating the town of Normal, (3 Private Laws of 1867, p. 329,) authorized to manage and control the common schools and transact all business which may be necessary in relation to the common schools, and given all the right, power and authority necessary for the proper management of those schools. Its discretionary powers are broad, but they are powers to conduct and manage common schools only. They include thé discretionary power to employ teachers,, fix their salaries and discharge them if they fail to perform their duties in a satisfactory manner, the power to determine in what grade each teacher shall find employment, and the power to determine the length of the school terms, when they shall begin and when they shall end. Such discretionary powers the municipality may not delegate to another. 1 Dillon on Mun. Corp. (4th ed.) 154; City of East St. Louis v. Wehrung, 50 Ill. 28; City of Chicago v. Trotter, 136 id. 430. It is apparent from an examination of this contract that by it the board of education of Normal school district has attempted to delegate the discretionary powers specifically mentioned above. By section 5 of the contract the university is permitted to furnish teachers for six high school classes each term, such classes to be selected by the public school superintendent and the student teachers to be approved by him, and to be deprived of their classes at any timé their work is not satisfactory to him. It is to be observed that so far as the selection and removal.of these student teachers for the high school is concerned, the authority of the board of education of the Normal school district has been delegated entirely to the superintendent of the public schools and the authorities of the university. By sections io and 12 provision is made for the selection . of those who are to teach in the practice schools. Section 10 apparently has reference to the student teachers. No authority is thereby given to the public school board to ex-. ercise any power at all in their selection. Section 12 evidently contemplates the employment of the critic teachers in the practice schools, and provides that they shall be selected by the concurrent action of the State board and of the public school board, or, if sections 10 and 12 are to be read together, then both student and critic teachers are to be selected for the practice schools, other than the six high school classes, by the joint action of the State board and the public school board; that is, the latter may 'select or employ only such teachers as meet the approval of the State board, which, if not a delegation of authority, is at least a limitation which the public.school board has no right to place upon its own powers. By section 18 of the contract the power is delegated to the State board to determine the length of the terms in the public school and the times at which they shall begin and end, and by sections 4 and 11 of the contract the power is given to the public school superintendent and the president. of the university to decide which grades of the public schools shall be placed in the practice schools, where they will come under the care of the critic and student teachers, and that ■ necessarily gives them the power to determine which grades , shall be taught by the regular teachers employed solely by the public school board. It is evident that the contract is null and void and could not be enforced by either party thereto against the other; but. it does not necessarily follow therefrom that appellant is entitled to an injunction against the. two public boards to prevent the continuance of the arrangement. As is well said by . the Appellate Court, the fact that ..the- contract, is illegal, and void will not, alone, confer jurisdiction on a court of equity to enjoin its enforcement, and the conclusion is reached by that court that an injunction should not be awarded to interfere with the continuance of the present arrangement, for the reason that appellant does not show that the present manner of conducting the schools, or the methods used in instructing and disciplining the children, have caused, or will cause, any injury or oppression to him. So far as the mere matter of the manner in which the schools are conducted is concerned, if the bill only showed that the schools were being jointly managed by the. two boards, and that the public school board had in part delegated its authority to the State board and that the practice schools were being conducted within the public school, we would agree that the right of appellant which had been violated was a naked legal right, which equity would not enforce. Under those circumstances his remedy undoubtedly would be at law, where mandamus could compel the public school board to provide such teachers for appellant’s children as the law intends, and to exclude persons who were appearing in the public schools and seeking to teach there without being legally qualified or authorized so to do. But there is another phase of the bill. Appellant seeks an injunction against the public school board to prevent the payment of the salaries of the critic teachers. It is apparent from the bill that these critic teachers are employed, not to instruct the pupils in the public schools in the common school branches, but to perfect the students of. the university in the art of teaching, while the latter are endeavoring to teach the pupils of the common schools for the experience thereby afforded. The attempt is to merge two schools into one. The students of the university, without compensation, practice teaching in the grades of the public school which are being used by the university as practice schools, and the critic teachers supervise and instruct, not the pupils of the common schools, but the students of the university. The public school board is without authority to employ teachers to'perform the duties of the critic teachers. It follows, therefore, that the contract by which the public school board employed each of the critic teachers for the purposes aforesaid is illegal and void, and that the payment of those teachers out of. the funds of the public school is an unlawful diversion of the public money. Such an unlawful contract is an injury to the tax-payer, and he may have an injunction to prevent the appropriation of the school fund to this purpose, which is not warranted by the law. Adams v. Brenan, 177 Ill. 194; City of Chicago v. Nichols, 177 id. 97. The appellant shows himself entitled to no relief as to the salary of the public school superintendent. For aught that appears, he was employed by the common school authorities for a purpose for which they might lawfully employ him. There is equity in the bill in so far as it seeks to enjoin the public school board from paying the salaries of the critic teachers. We have been favored with a most plausible and ingenious argument by counsel for the State board, picturing the unfortunate results to educational institutions in this State if the contract involved be not upheld. That reasoning might well be addressed to the law-making power. Pedagogy has no lawful or proper place in the curriculum of the common schools. As well might law or medicine be found there. The judgment of the Appellate Court and the decree of the circuit court will be reversed, and the cause will be remanded to the circuit court for further proceedings consistent with the views expressed in this opinion. Reversed and remanded.